UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-30901 SUPPORT.COM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3282005 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 900 Chesapeake Drive Redwood City, CA 94063 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (650)556-9440 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.):YesoNox On July31, 2012, 48,855,375 shares of the Registrant’s Common Stock, $0.0001 par value, were outstanding. EXPLANATORY NOTE This amendment number 1 (“Amendment”) to our quarterly report on Form 10-Q for the quarter ended June 30, 2012, originally filed with the Securities and Exchange Commission on August 8, 2012, is being solely filed to correct a typographical error in Exhibit 32.2, subsection (i), where the reference to “June 30, 2011” should have read “June 30, 2012”; and to correct an omission in the exhibit list of Exhibit 101.DEF, which was included in the filing but omitted from the list. This Amendment does not amend any other information set forth in the previously filed Form 10-Q for the quarter ended June 30, 2012, and we have not updated disclosures contained therein to reflect any events that occurred subsequent to the date of such report. In addition, in connection with the filing of this Amendment and pursuant to Rule 12b-15 of the Securities Exchange Act of 1934, as amended, the certifications of our principal executive officer and principal financial officer are attached as exhibits to this Amendment. ITEM6. EXHIBITS Exhibits. Sublease Agreement dated June 7, 2012 Chief Executive Officer Section302 Certification Chief Financial Officer Section302 Certification Statement of the Chief Executive Officer under 18 U.S.C. § 1350(1) Statement of the Chief Financial Officer under 18 U.S.C. § 1350(1) 101.INS XBRL INSTANCE DOCUMENT 101.SCH XBRL SCHEMA DOCUMENT 101.CAL XBRL CALCULATION LINKBASE DOCUMENT 101.LAB XBRL LABEL LINKBASE DOCUMENT 101.DEF XBRL DEFINITION LINKBASE DOCUMENT 101.PRE XBRL PRESENTATION LINKBASE DOCUMENT The certifications filed as Exhibits 32.1 and 32.2 are not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 and are not to be incorporated by reference into any filing of the Company under the Securities Exchange Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof irrespective of any general incorporation by reference language contained in any such filing, except to the extent that the registrant specifically incorporates it by reference. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. December 19, 2012 SUPPORT.COM, INC. By: /s/ SHELLY SCHAFFER Shelly Schaffer Chief Financial Officer and Executive Vice President of Finance and Administration - 3 - EXHIBIT INDEX TO SUPPORT.COM, INC. QUARTERLY REPORT ON FORM10-Q FOR THE QUARTER ENDED JUNE30, 2012 Sublease Agreement dated June 7, 2012 Chief Executive Officer Section302 Certification Chief Financial Officer Section302 Certification Statement of the Chief Executive Officer under 18 U.S.C. § 1350(1) Statement of the Chief Financial Officer under 18 U.S.C. § 1350(1) 101.INS XBRL INSTANCE DOCUMENT 101.SCH XBRL SCHEMA DOCUMENT 101.CAL XBRL CALCULATION LINKBASE DOCUMENT 101.LAB XBRL LABEL LINKBASE DOCUMENT 101.DEF XBRL DEFINITION LINKBASE DOCUMENT 101.PRE XBRL PRESENTATION LINKBASE DOCUMENT The certifications filed as Exhibits 32.1 and 32.2 are not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 and are not to be incorporated by reference into any filing of the Company under the Securities Exchange Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof irrespective of any general incorporation by reference language contained in any such filing, except to the extent that the registrant specifically incorporates it by reference. - 4 -
